Name: 2004/100/EC: Council Decision of 26 January 2004 establishing a Community action programme to promote active European citizenship (civic participation)
 Type: Decision
 Subject Matter: European Union law;  management;  European construction
 Date Published: 2004-02-04

 Avis juridique important|32004D01002004/100/EC: Council Decision of 26 January 2004 establishing a Community action programme to promote active European citizenship (civic participation) Official Journal L 030 , 04/02/2004 P. 0006 - 0014Council Decisionof 26 January 2004establishing a Community action programme to promote active European citizenship (civic participation)(2004/100/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Treaty establishes citizenship of the Union, which complements and does not replace national citizenship, and which is to be promoted with due regard for subsidiarity.(2) The Community and the Member States have as their objectives the promotion of employment, improved living and working conditions, proper social protection, the development of human resources with a view to lasting high employment and the combating of exclusion.(3) Effective and uniform application of Community law is a new priority, which is indispensable to the proper functioning of the internal market. The Tampere European Council of 15 and 16 October 1999 stressed that an area of freedom, security and justice should be based on the principles of transparency and democratic control, involving an open dialogue with civil society on the aims and principles of this area. The Association of the Councils of State and Supreme Administrative Jurisdictions of the European Union promotes exchanges of views and experience on these matters and coordinates and relays to the public the judicial decisions of the Councils of State with regard to Community law.(4) The European Parliament, in its resolution of 15 April 1988(2), considered it desirable that a major effort be undertaken to step up contacts between citizens of different Member States and stated that specific support from the Community institutions for the development of twinning schemes between communes or towns in different Member States is both rational and desirable.(5) The European Council of Nice in December 2000, in its Declaration 23, recognised the need to improve and to monitor the democratic legitimacy and transparency of the Union and its institutions, in order to bring them closer to the citizens of the Member States. The social policy agenda adopted at Nice is based on a new form of governance underlining the role of civil dialogue as an essential part in promoting cooperation with civil society. The agenda provides that the non-governmental organisations, such as the Platform of European social non-governmental organisations, are closely associated with the development of inclusive policies and equal opportunities for all.(6) The Laeken Declaration annexed to the Conclusions of the European Council of 14 and 15 December 2001 asserts that one of the basic challenges to be resolved by the European Union is how to bring citizens closer to the European design and the European institutions.(7) Headings A-321, A-3020, A-3021, A-3024, A-3026, A-3036 and B3-305 of the general budget of the European Union for the financial year 2003 and previous financial years have proved their worth in promoting a sustained dialogue with civil society organisations and municipalities on the building of Europe.(8) The Council reaffirms its belief in the need to continue supporting town-twinning schemes, given the important role that they can play in promoting civic identity and mutual understanding between the people of Europe. It stresses that, in the context of the multiannual programme, an appropriate budget for, and continued promotion of, town-twinning schemes should be guaranteed, as the European Parliament has insisted every year in the budgetary procedure. It further stresses that it is essential to make the application procedure for, and administration of, town-twinning schemes comprehensible and bring them closer to the citizens.(9) The "Our Europe" Association takes the form of a think tank of personalities representative of European society and the political, social, economic and scientific worlds to act as a marketplace for ideas promoting a closer European Union; as such, it pursues an aim of general European interest.(10) The Jean Monnet and Robert Schuman houses are meeting places for the people of Europe, the aim being to set the pioneers and pioneering activities of European integration in the context in which two of the founding fathers of Europe lived and worked, and to provide information on today's and tomorrow's Europe; as such, these organisations pursue an aim of general European interest.(11) The European Council on Refugees and Exiles represents the organisations of refugees and displaced persons vis-Ã -vis the European Union, promoting the principles and policies contributing to the objectives of the Treaty as regards asylum and combating social exclusion.(12) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(3), hereinafter referred to as "the Financial Regulation", requires a basic act to be provided to cover these existing support actions.(13) The European Parliament, the Council and the Commission undertook, at the time of the adoption of the Financial Regulation, to achieve the objective of ensuring that this basic act enters into force as from the financial year 2004. The Commission undertook to take into account the remarks entered in the budget in the context of implementation.(14) The Interinstitutional Declaration of 24 November 2003 on the basic acts for grants of the European Parliament, the Council and the Commission provides, on an exceptional basis, for transitional clauses concerning the period of eligibility of expenditure to be introduced in this programme.(15) This Interinstitutional Declaration also provides for transitional measures for grants under part 2 of the programme to be introduced for the years 2004 and 2005.(16) Provision should be made for the geographic coverage of the programme to extend to the acceding Member States, and possibly, in the case of certain actions, to the EFTA/EEA countries and the candidate countries.(17) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(4), is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty.(18) Any non-Community financing from State resources must comply with Articles 87 and 88 of the Treaty.(19) Entities whose actions are not compatible with the objectives of the European Union and its Member States in the areas of public order and public security should be excluded from the benefits of this programme.(20) Any support granted pursuant to this Decision should comply strictly with the principles of subsidiarity and proportionality,HAS DECIDED AS FOLLOWS:Article 1Programme objective1. This Decision establishes a Community action programme to support bodies working in the field of active European citizenship and to promote actions in this field.The programme shall have the following objectives:(a) to promote and disseminate the values and objectives of the European Union;(b) to bring citizens closer to the European Union and its institutions and to encourage them to engage more frequently with its institutions;(c) to involve citizens closely in reflection and discussion on the construction of the European Union;(d) to intensify links and exchanges between citizens from the countries participating in the programme, notably by way of town-twinning arrangements;(e) to stimulate initiatives by the bodies engaged in the promotion of active and participatory citizenship.2. The activities supported by the programme seek to support the operation and to promote the actions of the bodies pursuing the programme's objectives in accordance with the criteria set out in the Annex.3. The programme shall start on 1 January 2004 and shall end on 31 December 2006.Article 2Access to the programmeTo be eligible for a Community grant for an action, bodies shall satisfy the requirements set out in the Annex.The action concerned must be in accordance with the principles underlying Community activity in the field of active citizenship.To be eligible for an operating grant for the ongoing work programme of a body pursuing an aim of general European interest in the field of active citizenship or an objective forming part of the European Union's activities in this area, bodies shall satisfy the requirements of the Annex and be so structured as to accommodate actions having a potential impact throughout the European Union.Article 3Access to the programme for the acceding States, the EFTA/EEA countries and the candidate countries for accession to the European UnionParticipation in actions under the programme may be opened to bodies established in:(a) the acceding States which signed the Treaty of Accession on 16 April 2003;(b) the EFTA/EEA countries, in accordance with the conditions laid down in the EEA Agreement;(c) Romania and Bulgaria, the conditions for participation for which to be laid down in accordance with the Europe Agreements, their additional protocols and the decisions of the respective Association Councils;(d) Turkey, the conditions for participation to be laid down in accordance with the Framework Agreement between the European Community and the Republic of Turkey on the general principles for the participation of the Republic of Turkey in Community programmes(5).Article 4Selection of beneficiaries1. Operating grants for the ongoing work programme of a body pursuing an aim of general European interest in the field of active citizenship, or an objective forming part of the European Union's activities in this area, shall be awarded in accordance with the overall criteria laid down in the Annex.2. Grants for actions specified in the programme shall be awarded in accordance with the overall criteria laid down in the Annex. Actions shall be selected by means of a call for proposals.Article 5Award of the grantGrants under the different actions of the programme shall be awarded in compliance with the provisions set out in the relevant part of the Annex.Article 6Financial provisionsThe financial reference amount for the implementation of this programme for the period 2004 to 2006 shall be EUR 72 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 7Monitoring and evaluationNo later than 31 December 2007, the Commission shall present to the European Parliament and the Council a report on the achievement of the programme's objectives. This report shall be based, inter alia, on an external evaluation report which must be available no later than the end of 2006 and which shall appraise at least the overall pertinence and coherence of the programme, the effectiveness of its execution (preparation, selection, implementation of the actions) and the overall and individual effectiveness of the various actions in terms of achievement of the objectives set out in Article 1 and in the Annex.Article 8Final provisionsFor grants awarded in 2004 under sections 1 and 2 of the Annex, it will be possible for the period of eligibility of expenditure to start on 1 January 2004, provided that the expenditure does not precede the date on which the grant application was lodged or the date on which the beneficiary's budget year starts.For such grants, on an exceptional basis, the agreements referred to in Article 112(2) of the Financial Regulation can be signed not later than 30 June 2004.Article 9Taking effectThis Decision shall take effect on the day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.Done at Brussels, 26 January 2004.For the CouncilThe PresidentB. Cowen(1) Opinion delivered on 20 November 2003 (not yet published in the Official Journal).(2) OJ C 122, 9.5.1988, p. 38.(3) OJ L 248, 16.9.2002, p. 1.(4) OJ C 172, 18.6.1999, p. 1. Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).(5) OJ L 61, 2.3.2002, p. 29.ANNEX1. Activities supportedThe general objective laid down in Article 1 is to support work in the field of active European citizenship by promoting the actions and operation of the bodies working in this field.This support takes the form of one of two types of grant:- either an operating grant to co-finance expenditure associated with the permanent work programme of a body which pursues an aim of general European interest in the field of active European citizenship or an objective forming part of the European Union's activities in this area (Parts 1 and 2),- or a grant to co-finance a specific action in this area (Part 3).Actions of civil society bodies and other structures such as municipalities and organisations of such bodies working at European level in the field of active citizenship which may contribute to supporting Community activity and making it more effective are, in particular:- multinational cooperation actions at European level,- meetings and debates among citizens on themes of European interest, such as the values, objectives, powers, policies and institutions of the European Union,- informal reflection, education and training projects,- actions promoting citizens' participation and initiative,- exchanges between citizens and their organisations,- dissemination of information on Community action,- preparation, back-up and evaluation of the actions funded.The main activities of the Platform of European social NGOs are as follows:- helping to shape EU policies on matters of common interest to its members, especially in connection with social rights, EU social policies and programmes and civil dialogue,- keeping its members informed of the development of Community policy relevant to them, facilitating the process of dialogue and consultation of its members with the EU institutions and, through its members, relaying these activities at national level,- promoting dialogue with other groupings working on issues of common interest (social partners, other European groupings of NGOs, NGOs in the candidate countries, etc.),- strengthening social NGOs in the European Union and in the candidate countries, e.g. by exchange of experience, practice and information among the members of the Platform.The main activities of the European Council on Refugees and Exiles are as follows:- representing the organisations of refugees, asylum seekers and displaced persons vis-Ã -vis the European Union,- coordinating the positions of its members vis-Ã -vis the European Union,- relaying information on refugees, asylum seekers and displaced persons to the European institutions,- relaying information from the European Union to national councils of refugees and non-governmental organisations,- contributing to the exchange of information and good practice,- engaging in discussion and reflection on refugees, asylum seekers and displaced persons in Europe and on the European Union's action to assist such persons,- raising European public awareness through the network of member organisations,- promoting participation and initiative on the part of refugees, asylum seekers and displaced persons.The purpose of the Association of the Councils of State and Supreme Administrative Jurisdictions of the European Union is to facilitate coordination and relay to the public the judicial decisions of the Councils of State and Supreme Administrative Jurisdictions with regard to Community law and to facilitate the pooling of methods of transposing and implementing European law at national level.This programme also covers the Commission's actions relating to the creation, promotion and management of the think tanks operating in the field of active citizenship and European integration and the organisation of related events.2. Implementation of the activities supported2.1. The activities carried out by the bodies eligible for Community funding under the programme fall within one of the following areas:2.1.1. Part 1: permanent work programmes of the following bodies pursuing an aim of general European interest in the field of active European citizenship:- "Our Europe" Association,- Jean Monnet house,- Robert Schuman house,- Platform of European social NGOs,- European Council on Refugees and Exiles (ECRE),- Association of the Councils of State and Supreme Administrative Jurisdictions of the European Union.2.1.2. Part 2: permanent work programme of a body pursuing an aim of general European interest in the field of active European citizenship or an objective forming part of the European Union's policy in this area.This may relate to:- a non-profit body working to assist citizens active in these bodies,- a European multiplier network of non-profit bodies active in the States participating in the programme and promoting the principles and policies contributing to the objectives in this area,- a body pursuing an objective forming part of the European Union's policy in the field of active citizenship,An annual operating grant may be awarded to support the conduct of the permanent work programme of such a body.2.1.3. Part 3:(a) actions in the field of active European citizenship, conducted in particular by non-governmental organisations, associations and federations of European interest or cross-industry trade unions; by way of derogation from Article 114 of the Financial Regulation, cross-industry trade unions participating in the European social dialogue are eligible under this part even if they do not have a legal personality;(b) actions to promote town twinning instigated by municipalities, local and regional communities and bodies, local and regional authorities and organisations thereof.2.2. Having regard to the quality and quantity of funding applications, the following guidelines shall be taken into account when allocating the programme's resources:- resources to be committed under Part 3a shall not be less than 20 per cent of the annual budget available for this programme,- resources to be committed under Part 3b shall not be less than 40 per cent of the annual budget available for this programme.3. Selection of beneficiaries3.1. An operating grant may be awarded directly to bodies working in the field of active European citizenship under Part 1 of the programme upon approval of an appropriate workplan and budget.3.2. In order to award the grants under Part 2 of the programme, the Commission shall publish calls for proposals.However, in 2004 and 2005, by way of derogation from the first subparagraph, grants may be awarded to the organisations mentioned in the Appendix hereto.In all cases, all requirements of the Financial Regulation, its implementing rules and the basic act apply.When a call is published, any priorities as to the themes and types of activity contributing to the general objective of the programme may be indicated, and if the activities are of multiannual duration, this may also be stated.3.3. Bodies entitled to receive a grant for specific action under Part 3 of the programme will be selected on the basis of calls for proposals. The Commission shall ensure that the call for proposals is "customer friendly" and does not represent an insurmountable bureaucratic burden. Wherever appropriate, the call for proposals shall be organised in two steps with the first step requiring only the submission of limited documentation strictly necessary for the assessment of the proposal. As regards cross-industry trade unions participating in the European social dialogue, the call for proposals may take the form of a restricted invitation.4. Criteria for the assessment of funding applicationsFunding applications shall be assessed in the light of:- consistency with the programme objectives,- quality of the planned activities,- likely multiplier effect on the public of these activities,- geographic impact of the activities carried out,- citizen involvement in the organisation of the bodies concerned,- cost/benefit ratio of the activity proposed(1).5. Funding and eligible expenditure5.1. Under Part 1, the eligible expenditure of the bodies in question comprises operating costs and expenses for carrying out their actions.5.2. Grants to these bodies shall not fund all their eligible expenditure in the calendar year for which they are awarded: at least 10 per cent of the bodies' budgets must be co-financed from non-Community sources. Such co-financing may be partly contributed in kind, provided the contribution is valued at no more than the cost actually incurred and evidenced by accounting documents or the cost generally obtaining on the market in question.5.3. Pursuant to Article 113(2) of the Financial Regulation, the principle of gradual reduction shall not apply to operating grants to these bodies, since they are bodies pursuing an objective of general European interest.5.4. Under Part 2, the only costs to be taken into account in determining the operating grant shall be those necessary for the proper conduct of the normal activities of the body selected, in particular personnel costs, overheads (rental and property charges, equipment, office supplies, telecommunications, postal charges, etc.), costs of internal meetings, publication, information and dissemination costs and costs directly linked to the body's activities.5.5. An operating grant under Part 2 shall not fund all the body's eligible expenditure in the calendar year for which it is awarded. At least 20 per cent of the budgets of the bodies covered by this part must be co-financed from non-Community sources. Such co-financing may be partly contributed in kind, provided the contribution is valued at no more than the cost actually incurred and evidenced by accounting documents or the cost generally obtaining on the market in question.5.6. Pursuant to Article 113(2) of the Financial Regulation, operating grants so awarded, if renewed, shall be gradually decreased. This reduction shall apply from the third year onwards, at a rate of 2,5 per cent per year. In order to observe this rule, which applies without prejudice to the co-financing rule mentioned above, the percentage of Community co-financing corresponding to the grant awarded for a given financial year shall be at least 2,5 points below the percentage of Community co-financing corresponding to the grant awarded for the previous financial year.5.7. For the award of grants under Part 3, fixed rates may be applied for organisation costs and travel expenses.6. Management of the programmeIn the light of a cost/benefit analysis, the Commission may decide to entrust all or part of the tasks of managing the programme to an executive agency, in accordance with Article 55 of the Financial Regulation; it may also have recourse to experts and incur any other expenditure on technical and administrative assistance, not involving the exercise of public authority, outsourced under ad hoc service contracts. It may also finance studies and organise meetings of experts likely to facilitate the implementation of the programme, and undertake information, publication and dissemination actions directly linked to the achievement of the programme's objective.The Commission shall have a regular exchange of views with representatives of current and potential beneficiaries of the action programme.7. Acknowledgement of fundingAny institution, association or activity receiving a grant from this programme has the obligation to acknowledge the support received from the European Union. To this end the Commission shall lay down detailed visibility guidelines.8. Dissemination of resultsIn order to facilitate the dissemination of results, as many of the products as possible financed by this programme shall be made available electronically free of charge.9. Checks and audits9.1. The beneficiary of an operating grant shall keep available for the Commission all the supporting documents, including the audited financial statement, regarding expenditure incurred during the grant year, for a period of five years following the last payment. The beneficiary of a grant shall ensure that, where applicable, supporting documents in the possession of partners or members be made available to the Commission.9.2. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the agreement and for a period of five years from the date of payment of the balance. Where appropriate, the audit findings may lead to recovery decisions by the Commission.9.3. Commission staff and outside personnel authorised by the Commission shall have appropriate right of access, in particular to the beneficiary's offices and to all the information, including information in electronic format, needed in order to conduct such audits.9.4. The Court of Auditors and the European Anti-fraud Office (OLAF) shall enjoy the same rights, especially of access, as the Commission.9.5. In order to protect the European Communities' financial interests against fraud and other irregularities, the Commission may carry out on-the-spot checks and inspections under this programme in accordance with Council Regulation (Euratom, EC) No 2185/96(2). Where necessary, investigations shall be conducted by the European Anti-fraud Office (OLAF) and these shall be governed by Regulation (EC) No 1073/1999 of the European Parliament and of the Council(3).(1) It is the responsibility of the beneficiaries to apply an appropriate monitoring and evaluation framework.(2) OJ L 292, 15.11.1996, p. 2.(3) OJ L 136, 31.5.1999, p. 1.Appendix- International Secretariat of the Union of European Federalists- Council of European Municipalities and Regions- European Citizens Action Service- European Institute for Advanced Studies in Management- Centre for European Studies in Strasbourg- College of Europe in Hamburg- "Soul for Europe"- Fair Trials Abroad- Intercultural Leadership School- CEJI (Centre europÃ ©en juif d'information)- European Academy of Sciences and Arts- EuropÃ ¤isches Ã bersetzer-Kollegium Straelen- Festival of Europe, 9 May- Association europÃ ©enne des reprÃ ©sentants territoriaux- Meeting for Friendship among Peoples Association- Institute of European Affairs (Dublin)- Centre for European Not-for-profit Organisations- Institut fÃ ¼r EuropÃ ¤ische Politik (Berlin)- European Institute of International Relations (IERI)- European Academy of the Urban Environment in Berlin- Trans-European Policy Studies Association (ADEPT)- Centre for European Policy Studies (CEPS)- European Policy Centre (EPC)- Friends of Europe- International European Movement